
	
		I
		112th CONGRESS
		1st Session
		H. R. 235
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committees on
			 Foreign Affairs,
			 Financial Services,
			 Natural Resources,
			 Oversight and Government
			 Reform, House
			 Administration, Education
			 and the Workforce, Ways
			 and Means, Transportation
			 and Infrastructure, Science, Space, and Technology,
			 Armed Services,
			 Agriculture, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce unsustainable spending.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Cut Unsustainable and Top-Heavy Spending Act of
			 2011 or the CUTS
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this title is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. 15-Percent reduction in appropriations to the Executive
				Office of the President and Congress.
					Sec. 3. No cost of living adjustment in pay of Members of
				Congress.
					Sec. 4. Freeze on cost of Federal employees (including civilian
				employees of the Department of Defense) salaries.
					Sec. 5. Reduction in the number of Federal
				employees.
					Sec. 6. Limitation on Government printing costs.
					Sec. 7. Limitation of Government travel costs.
					Sec. 8. Reduction in Federal vehicle costs.
					Sec. 9. Sale of excess Federal property.
					Sec. 10. Prohibition on use of Federal funds to pay
				unemployment compensation to millionaires.
					Sec. 11. Mandatory elimination of duplicative government
				programs.
					Sec. 12. Collection of unpaid taxes from employees of the
				Federal Government.
					Sec. 13. Ten percent reduction in voluntary contributions to
				the United Nations.
					Sec. 14. Low-priority construction projects of Corps of
				Engineers.
					Sec. 15. Ten percent reduction in international development and
				humanitarian assistance funding.
					Sec. 16. Elimination of the Safe and Drug-Free Schools and
				Communities program.
					Sec. 17. Rescission of amounts for Economic Development
				Administration.
					Sec. 18. Department of Justice wasteful activities.
					Sec. 19. Rescission of amounts for Hollings Manufacturing
				Partnership Program and Baldridge Performance Excellence Program.
					Sec. 20. Fossil fuel applied research.
					Sec. 21. Corporation for Public Broadcasting.
					Sec. 22. Fifteen percent reduction in fiscal year 2011 funding
				for the Department of Defense for procurement.
					Sec. 23. Ten percent reduction in fiscal year 2011 funding for
				the Department of Defense for research, development, test, and
				evaluation.
					Sec. 24. Reduction in Department of Defense spending in support
				of military installations.
					Sec. 25. Rescission of Diplomatic and Consular Programs
				funding.
					Sec. 26. Elimination of program to pay institutions of higher
				education for administrative expenses relating to student aid
				program.
					Sec. 27. Elimination of grants to large and medium hub airports
				under airport improvement program.
					Sec. 28. Consolidate all Federal Fire Management Programs and
				reducing funding by 10 percent.
					Sec. 29. High-energy cost grant program.
					Sec. 30. Resource conservation and development
				programs.
					Sec. 31. Repeal of LEAP.
					Sec. 32. Elimination of the B.J. Stupak Olympic Scholarships
				program.
					Sec. 33. Repeal of Robert C. Byrd Honors Scholarship
				Program.
					Sec. 34. Elimination of the Historic Whaling and Trading
				Partners program.
					Sec. 35. Elimination of the Underground Railroad educational
				and cultural program.
					Sec. 36. Brownfields economic development
				initiative.
					Sec. 37. Election reform grants.
					Sec. 38. Election Assistance Commission.
					Sec. 39. Emergency operations center grant program.
					Sec. 40. Elimination of health care facilities and construction
				program.
					Sec. 41. High priority surface transportation
				projects.
					Sec. 42. Save America’s Treasures Program; Preserve America
				Program.
					Sec. 43. Targeted water infrastructure grants.
					Sec. 44. National Park Service Challenge Cost Share
				Program.
					Sec. 45. Delta health initiative.
					Sec. 46. Department of Agriculture health care services grant
				program.
					Sec. 47. Elimination of loan repayment for civil legal
				assistance attorneys.
					Sec. 48. Targeted air shed grant program.
				
			2.15-Percent
			 reduction in appropriations to the Executive Office of the President and
			 Congress
			(a)Rescissions
				(1)In
			 generalThere is rescinded an amount equal to 15 percent of the
			 budget authority provided for any discretionary account in appropriations to
			 the Legislative Branch for fiscal year 2011.
				(2)Proportionate
			 applicationAny rescission made by paragraph (1) shall be applied
			 proportionately—
					(A)to each
			 discretionary account and each item of budget authority described in such
			 paragraph; and
					(B)within each such
			 account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 reports for the relevant fiscal year covering such account or item, or for
			 accounts and items not included in appropriation Acts, as delineated in the
			 most recently submitted President’s budget).
					(3)ExceptionThis
			 subsection shall not apply to appropriations under the heading
			 CAPITOL
			 POLICE.
				(4)Administration
			 of across-the-board reductionsIn the administration of paragraph
			 (1), with respect to the budget authority provided under the heading
			 Senate in—
					(A)the percentage
			 rescissions under paragraph (1) shall apply to the total amount of all funds
			 appropriated under that heading; and
					(B)the rescissions
			 may be applied without regard to paragraph (2).
					(b)Appropriations
			 to the Executive Office of the PresidentNotwithstanding any
			 other provision of law, the total amount of funds appropriated to the
			 appropriations account under the heading EXECUTIVE OFFICE OF THE PRESIDENT AND FUNDS
			 APPROPRIATED TO THE PRESIDENT for each of fiscal years
			 2012 and 2013 may not exceed the total amount of funds appropriated to that
			 account for fiscal year 2011 after application of the rescission under
			 subsection (a).
			(c)Appropriations
			 to CongressNotwithstanding any other provision of law, the total
			 amount of funds appropriated under the headings SENATE and
			 HOUSE OF
			 REPRESENTATIVES for each of fiscal years 2012 and 2013
			 may not exceed the total amount of funds appropriated under those headings for
			 fiscal year 2011 after application of the rescission under subsection
			 (a).
			3.No
			 cost of living adjustment in pay of Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during fiscal years 2012, 2013, and
			 2014.
		4.Freeze on cost of
			 Federal employees (including civilian employees of the Department of Defense)
			 salariesNotwithstanding any
			 other provision of law, the total amount of funds expended on salaries for
			 civilian employees of the Federal Government, including civilian employees of
			 the Department of Defense, for fiscal year 2011, fiscal year 2012, and fiscal
			 year 2013 shall not exceed the total costs for such salaries in fiscal year
			 2010: 
			 Provided, That the amounts spent
			 on salaries of members of the armed forces are exempt from the provisions of
			 this subsection: 
			 Provided further, That nothing in
			 this subsection prohibits an employee from receiving an increase in salary or
			 other compensation so long as such an increase does not increase an agency’s
			 net expenditures for employee salaries.
		5.Reduction in the
			 number of Federal employees
			(a)DefinitionIn
			 this section, the term agency means an executive agency as defined
			 under section 105 of title 5, United States Code.
			(b)Determination of
			 number of employeesNot later
			 than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall determine the number of full-time
			 employees employed in each agency. The head of each agency shall cooperate with
			 the Director of the Office of Management and Budget in making the
			 determinations.
			(c)ReductionsNotwithstanding
			 any other provision of law, the head of each agency shall take such actions as
			 necessary, including a reduction in force under sections 3502 and 3595 of title
			 5, United States Code, to reduce the number of full-time employees employed in
			 that agency as determined under subsection (b) by 10 percent not later than
			 October 1, 2020.
			(d)Replacement hire
			 rateIn implementing subsection (c), the head of each agency may
			 hire no more than 2 employees in that agency for every 3 employees who leave
			 employment in that agency during any fiscal year.
			6.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
			(a)determine which
			 Government publications could be available on Government websites and no longer
			 printed and to devise a strategy to reduce overall Government printing costs
			 over the 10-year period beginning with fiscal year 2011, except that the
			 Director shall ensure that essential printed documents prepared for social
			 security recipients, medicare beneficiaries, and other populations in areas
			 with limited internet access or use continue to remain available;
			(b)establish
			 government-wide Federal guidelines on employee printing;
			(c)issue on the
			 Office of Management and Budget’s public website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees; except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually; and
			(d)issue guidelines
			 requiring every department, agency, commission or office to list at a prominent
			 place near the beginning of each publication distributed to the public and
			 issued or paid for by the Federal Government—
				(1)the name of the
			 issuing agency, department, commission or office;
				(2)the total number
			 of copies of the document printed;
				(3)the collective
			 cost of producing and printing all of the copies of the document; and
				(4)the name of the
			 firm publishing the document.
				7.Limitation of
			 Government travel costs
			(a)In
			 generalWithin 60 days after the date of enactment of this Act,
			 the Director of the Office of Management and Budget, in consultation with the
			 heads of the Federal departments and agencies, shall establish a definition of
			 nonessential travel and criteria to determine if travel-related
			 expenses and requests by Federal employees meet the definition of
			 nonessential travel. No travel expenses paid for, in whole or in
			 part, with Federal funds shall be paid by the Federal Government unless a
			 request is made prior to the travel and the requested travel meets the criteria
			 established by this section. Any travel request that does not meet the
			 definition and criteria shall be disallowed, including reimbursement for air
			 flights, automobile rentals, train tickets, lodging, per diem, and other
			 travel-related costs. The definition established by the Director of the Office
			 of Management and Budget may include exemptions in the definition, including
			 travel related to national defense, homeland security, border security,
			 national disasters, and other emergencies. The Director of the Office of
			 Management and Budget shall ensure that all travel costs paid for in part or
			 whole by the Federal Government not related to national defense, homeland
			 security, border security, national disasters, and other emergencies do not
			 exceed $5,000,000,000 annually.
			(b)Rescissions
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 agency—
						(i)means an executive
			 agency as defined under section 105 of title 5, United States Code; and
						(ii)does not include
			 the Department of Defense; and
						(B)the term
			 travel expense amount means, with respect to each agency, an
			 amount equal to 20 percent of all funds expended by that agency on travel
			 expenses during fiscal year 2010.
					(2)In
			 generalThere is rescinded a travel expense amount from
			 appropriations made for fiscal year 2011 in each agency appropriations account
			 providing for travel expenses.
				(3)FreezeNotwithstanding
			 any other provision of law, the total amount of funds appropriated to the
			 appropriations account providing for travel expenses for each agency for each
			 of fiscal years 2012 and 2013 may not exceed the total amount of funds
			 appropriated to that account for fiscal year 2011 after application of the
			 rescission under paragraph (2).
				8.Reduction in
			 Federal vehicle costsNotwithstanding any other provision of
			 law—
			(a)of the amounts
			 made available to the General Services Administration for the acquisition of
			 new vehicles for the Federal fleet for fiscal year 2011 and remaining
			 unobligated as of the date of enactment of this Act, an amount equal to 20
			 percent of all such amounts is rescinded;
			(b)for fiscal year
			 2012 and each fiscal year thereafter—
				(1)the amount made
			 available to the General Services Administration for the acquisition of new
			 vehicles for the Federal fleet shall not exceed an amount equal to 80 percent
			 of the amount made available for the acquisition of those vehicles for fiscal
			 year 2011 (before application of subsection (a)); and
				(2)the number of new
			 vehicles acquired by the General Services Administration for the Federal fleet
			 shall not exceed a number equal to 50 percent of the vehicles so acquired for
			 fiscal year 2011; and
				(c)any amounts made
			 available under Public Law 111–5 for the acquisition of new vehicles for the
			 Federal fleet shall be disregarded by for purposes of determining the
			 baseline.
			9.Sale of excess
			 Federal property
			(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following:
				
					VIIExpedited
				disposal of real property
						621.DefinitionsIn this subchapter:
							(1)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(2)Landholding
				agencyThe term landholding agency means a
				landholding agency (as defined in section 501(i) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i))).
							(3)Real
				property
								(A)In
				generalThe term real property means—
									(i)a
				parcel of real property under the administrative jurisdiction of the Federal
				Government that is—
										(I)excess;
										(II)surplus;
										(III)underperforming;
				or
										(IV)otherwise not
				meeting the needs of the Federal Government, as determined by the Director;
				and
										(ii)a
				building or other structure located on real property described in clause
				(i).
									(B)ExclusionThe
				term real property excludes any parcel of real property, and any
				building or other structure located on real property, that is to be closed or
				realigned under the Defense Authorization Amendments and Base Closure and
				Realignment Act (10 U.S.C. 2687 note; Public Law 100–526).
								622.Disposal
				program
							(a)In
				generalExcept as provided in subsection (e), the Director shall,
				by sale or auction, dispose of a quantity of real property with an aggregate
				value of not less than $15,000,000,000 that, as determined by the Director, is
				not being used, and will not be used, to meet the needs of the Federal
				Government for the period of fiscal years 2010 through 2015.
							(b)RecommendationsThe
				head of each landholding agency shall recommend to the Director real property
				for disposal under subsection (a).
							(c)Selection of
				propertiesAfter receiving recommendations of candidate real
				property under subsection (b), the Director—
								(1)with the
				concurrence of the head of each landholding agency, may select the real
				property for disposal under subsection (a); and
								(2)shall notify the
				recommending landholding agency head of the selection of the real
				property.
								(d)WebsiteThe
				Director shall ensure that all real properties selected for disposal under this
				section are listed on a website that shall—
								(1)be updated
				routinely; and
								(2)include the
				functionality to allow any member of the public, at the option of the member,
				to receive updates of the list through electronic mail.
								(e)Transfer of
				propertyThe Director may transfer real property selected for
				disposal under this section to the Department of Housing and Urban Development
				if the Secretary of Housing and Urban Development determines that the real
				property is suitable for use in assisting the
				homeless.
							.
			(b)Technical and
			 Conforming AmendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States Code,
			 is amended by inserting after the item relating to section 611 the
			 following:
				
					
						SUBCHAPTER VII—Expedited disposal of real
				property
						Sec. 621. Definitions.
						Sec. 622. Disposal
				program.
					
					.
			10.Prohibition on
			 use of Federal funds to pay unemployment compensation to millionaires
			(a)ProhibitionNotwithstanding
			 any other provision of law, no Federal funds may be used to make payments of
			 unemployment compensation (including such compensation under the Federal-State
			 Extended Compensation Act of 1970 and the emergency unemployment compensation
			 program under title IV of the of the Supplemental Appropriations Act, 2008) in
			 a year to an individual whose resources in the preceding year was equal to or
			 greater than $1,000,000. For purposes of the preceding sentence, with respect
			 to a year, an individual’s resources shall be determined in the same manner as
			 a subsidy eligible individual’s resources are determined for the year for
			 purposes of the Medicare part D drug benefit under section 1860D–14(a)(3)(E) of
			 the Social Security Act (42 U.S.C. 1395w–114(a)(3)(E)).
			(b)Effective
			 dateThe prohibition under subsection (a) shall apply to weeks of
			 unemployment beginning on or after January 1, 2011.
			11.Mandatory
			 elimination of duplicative government programs
			(a)Reducing
			 duplicationThe Director of
			 the Office of Management Budget and the Secretary of each Federal Government
			 agency (and the head of each independent agency) shall work with the Chairman
			 and ranking member of the relevant congressional appropriations subcommittees
			 and the congressional authorizing committees to consolidate programs with
			 duplicative goals, missions, and initiatives.
			(b)OMB
			 reportWithin 120 days after
			 the date of enactment of this section, the Director of the Office of Management
			 and Budget shall submit to Congress a list of programs with duplicative goals,
			 missions, and initiatives with recommendations for consolidation or
			 elimination.
			(c)Failure to
			 actIf Congress takes no action to address the recommendations
			 submitted in subsection (b) within 60 days, Secretary of each Federal
			 Government agency and the head of each independent agency shall carry out the
			 recommendations as submitted to Congress.
			12.Collection of
			 unpaid taxes from employees of the Federal Government
			(a)In
			 generalChapter 73 of title
			 5, United States Code, is amended by adding at the end the following:
				
					VIIICollection of
				unpaid taxes from employees of the Federal Government
						7381.Collection of
				unpaid taxes from employees of the Federal Government
							(a)DefinitionsFor
				purposes of this section—
								(1)the term
				seriously delinquent tax debt means an outstanding debt under the
				Internal Revenue Code of 1986 for which a notice of lien has been filed in
				public records pursuant to section 6323 of such Code, except that such term
				does not include—
									(A)a debt that is
				being paid in a timely manner pursuant to an agreement under section 6159 or
				section 7122 of such Code; and
									(B)a debt with
				respect to which a collection due process hearing under section 6330 of such
				Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code,
				is requested or pending; and
									(2)the term
				Federal employee means—
									(A)an employee, as
				defined by section 2105; and
									(B)an employee of the
				United States Congress, including Members of the House of Representatives and
				Senators.
									(b)Collection of
				unpaid taxesThe Internal Revenue Service shall coordinate with
				the Department of Treasury and the hiring agency of a Federal employee who has
				a seriously delinquent tax debt to collect such taxes by withholding a portion
				of the employee’s salary over a period set by the hiring agency to ensure
				prompt
				payment.
							.
			(b)Clerical
			 amendmentThe analysis for
			 chapter 73 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					
						SUBCHAPTER VIII—Collection of unpaid taxes from employees of
				the Federal Government
						Sec. 7381. Collection of unpaid taxes from employees of the
				Federal
				Government.
					
					.
			13.Ten percent
			 reduction in voluntary contributions to the United NationsNotwithstanding any other provision of law,
			 of the funds appropriated or otherwise made available for fiscal year 2011,
			 voluntary contributions to the United Nations paid by the United States shall
			 not exceed an amount that is 10 percent less than the amount provided in fiscal
			 year 2010.
		14.Low-priority
			 construction projects of Corps of Engineers
			(a)Termination of
			 authorityThe authority to carry out low-priority construction
			 projects of the Corps of Engineers is terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for low-priority construction projects of the Corps of Engineers that
			 remain unobligated as of the date of enactment of this Act are rescinded;
			 and
				(2)no amounts made
			 available after the date of enactment of this Act for the projects referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects described in paragraph
			 (1), as determined by the Secretary of the Army, in consultation with other
			 appropriate Federal agencies.
				15.Ten percent
			 reduction in international development and humanitarian assistance
			 fundingNotwithstanding any
			 other provision of law, of the funds appropriated or otherwise made available
			 for fiscal year 2011, international development and humanitarian assistance
			 expenditures of the United States shall not exceed an amount that is 10 percent
			 less than the amount provided in fiscal year 2010.
		16.Elimination of
			 the Safe and Drug-Free Schools and Communities program
			(a)RepealPart
			 A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7101 et seq.) is repealed.
			(b)Recision of
			 FundsNotwithstanding any other provision of law, all unobligated
			 balances held by the Secretary of Education for the Safe and Drug-Free Schools
			 and Communities Program under part A of title IV of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.), as in effect on the
			 day before the date of enactment of this Act, are rescinded and no funds
			 appropriated hereafter for such activities shall be expended, except as
			 determined necessary or essential by such Secretary, in consultation with the
			 appropriate Federal agencies.
			17.Rescission of
			 amounts for Economic Development AdministrationNotwithstanding any other provision of
			 law—
			(1)all amounts made
			 available for programs, activities, and grants of the Economic Development
			 Administration that remain unobligated as of the date of enactment of this Act
			 are rescinded; and
			(2)no amounts made
			 available after the date of enactment of this Act for the programs, activities,
			 and grants referred to in paragraph (1) shall be expended, other than such
			 amounts as are necessary to cover costs incurred in terminating such programs,
			 activities, and grants, as determined by the Secretary of Commerce, in
			 consultation with other appropriate Federal agencies.
			18.Department of
			 Justice wasteful activitiesNotwithstanding any other provision of law,
			 5 percent of all unobligated balances held by the Attorney General as of the
			 date of enactment of this Act are rescinded to eliminate wasteful activities of
			 the Department of Justice.
		19.Rescission of amounts
			 for Hollings Manufacturing Partnership Program and Baldridge Performance
			 Excellence ProgramNotwithstanding any other provision of
			 law—
			(1)all amounts made
			 available for the Hollings Manufacturing Partnership Program and the Baldridge
			 Performance Excellence Program that remain unobligated as of the date of
			 enactment of this Act are rescinded; and
			(2)no amounts made
			 available after the date of enactment of this Act for the programs referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects and activities under such
			 programs, as determined by the Secretary of Commerce, in consultation with
			 other appropriate Federal agencies.
			20.Fossil fuel
			 applied research
			(a)Termination of
			 authorityThe authority of the Secretary of Energy to carry out
			 fossil fuel applied research is terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for fossil fuel applied research described in subsection (a) that
			 remain unobligated as of the date of enactment of this Act are rescinded;
			 and
				(2)no amounts made
			 available after the date of enactment of this Act for research referred to in
			 paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing research described in paragraph
			 (1), as determined by the Secretary of Energy, in consultation with other
			 appropriate Federal agencies.
				21.Corporation for
			 Public BroadcastingNotwithstanding any other provision of law,
			 the portion of all unobligated balances held by the Corporation for Public
			 Broadcasting that consists of Federal funds are rescinded and no Federal funds
			 appropriated hereafter for the Corporation for Public Broadcasting shall be
			 obligated or expended by such Corporation.
		22.Fifteen percent
			 reduction in fiscal year 2011 funding for the Department of Defense for
			 procurementNotwithstanding
			 any other provision of law, the amount available to the Department of Defense
			 for fiscal year 2011 for procurement is the amount equal to the aggregate
			 amount otherwise authorized to be appropriated to the Department for that
			 fiscal year for procurement minus an amount equal to 15 percent of such
			 aggregate amount.
		23.Ten percent
			 reduction in fiscal year 2011 funding for the Department of Defense for
			 research, development, test, and evaluationNotwithstanding any other provision of law,
			 the amount available to the Department of Defense for fiscal year 2011 for
			 research, development, test, and evaluation is the amount equal to the
			 aggregate amount otherwise authorized to be appropriated to the Department for
			 that fiscal year for research, development, test, and evaluation minus an
			 amount equal to 10 percent of such aggregate amount.
		24.Reduction in
			 Department of Defense spending in support of military
			 installationsThe Secretary of
			 Defense shall reduce the amount obligated or expended in support of military
			 installations through the reduction or elimination of waste, fraud, and abuse
			 attributable to programs and activities related to such support.
		25.Rescission of
			 Diplomatic and Consular Programs fundingTen percent of the funds appropriated or
			 otherwise made available to the Secretary of State for diplomatic and consular
			 programs and available for obligation as of the date of the enactment of this
			 Act is hereby rescinded.
		26.Elimination of
			 program to pay institutions of higher education for administrative expenses
			 relating to student aid program
			(a)RepealSection
			 489 of the Higher Education Act of 1965 (20 U.S.C. 1096) is repealed.
			(b)RecessionNotwithstanding any other provision of law,
			 all unobligated balances held by the Secretary of Education for payments to
			 institutions of higher education under section 489 of the Higher Education Act
			 of 1965 (20 U.S.C. 1096), as in effect on the day before the date of enactment
			 of this Act, are rescinded and no funds appropriated hereafter for such
			 payments shall be expended, except as determined necessary or essential by such
			 Secretary, in consultation with the appropriate Federal agencies.
			27.Elimination of
			 grants to large and medium hub airports under airport improvement
			 programNotwithstanding any
			 provision of subchapter I of chapter 471 of title 49, United States Code, or
			 any other provision of law—
			(1)no large hub airport or medium hub airport
			 (as those terms are defined in section 47102 of such title) may receive a grant
			 under the airport improvement program under such subchapter;
			(2)all amounts made
			 available for grants to large hub airports or medium hub airports under the
			 airport improvement program that remain unobligated as of the date of the
			 enactment of this Act are rescinded; and
			(3)no amounts made
			 available after the date of the enactment of this Act for grants to large hub
			 airports or medium hub airports under the airport improvement program shall be
			 obligated or expended, other than such amounts as are necessary to cover costs
			 incurred in terminating ongoing projects and activities under that program, as
			 determined by the Secretary of Transportation, in consultation with other
			 appropriate Federal agencies.
			28.Consolidate all Federal Fire Management
			 Programs and reducing funding by 10 percent
			(a)ConsolidationNotwithstanding any other provision of law,
			 the Secretary of the Interior shall consolidate all fire management programs
			 carried out under laws administered by the Secretary.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)of amounts made
			 available for programs consolidated under subsection (a), the lesser of 10
			 percent of such amounts, on the one hand, and the amount of such amounts that
			 remain unobligated as of the date of enactment of this Act, on the other hand,
			 are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the programs referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating or reducing ongoing projects and activities
			 under such programs, as determined by the Secretary of the Interior, in
			 consultation with other appropriate Federal agencies.
				29.High-energy cost
			 grant program
			(a)RepealSection
			 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) is repealed.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the program carried out under section 19 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 918a) (as in existence on the day before
			 the date of enactment of this Act) that remain unobligated as of the date of
			 enactment of this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the program referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating the program described in paragraph (1), as
			 determined by the Secretary of Agriculture, in consultation with other
			 appropriate Federal agencies.
				30.Resource
			 conservation and development programs
			(a)Termination of
			 authorityThe authority to carry out the resource conservation
			 and development program of the Natural Resources Conservation Service of the
			 Department of Agriculture is terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the resource conservation and development program of the Natural
			 Resources Conservation Service of the Department of Agriculture (as in
			 existence on the day before the date of enactment of this Act) that remain
			 unobligated as of the date of enactment of this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the program referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects and activities under that
			 program, as determined by the Secretary of Agriculture, in consultation with
			 other appropriate Federal agencies.
				31.Repeal of
			 LEAP
			(a)Repeal of
			 LEAPSubpart 4 of part A of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070c) is repealed.
			(b)RecessionNotwithstanding any other provision of law,
			 all unobligated balances held by the Secretary of Education for the Leveraging
			 Educational Assistance Partnership Program under subpart 4 of part A of title
			 IV of the Higher Education Act of 1965 (20 U.S.C. 1070c), as in effect on the
			 day before the date of enactment of this Act, are rescinded and no funds
			 appropriated hereafter for such program shall be expended, except as determined
			 necessary or essential by such Secretary, in consultation with the appropriate
			 Federal agencies.
			32.Elimination of
			 the B.J. Stupak Olympic Scholarships program
			(a)RepealSection
			 1543 of the Higher Education Amendments of 1992 (20 U.S.C. 1070 note) is
			 repealed.
			(b)Elimination of
			 fundingNotwithstanding any other provision of law, all
			 unobligated balances held by the Secretary of Education for the B.J. Stupak
			 Olympic Scholarships program under section 1543 of the Higher Education
			 Amendments of 1992 (20 U.S.C. 1070 note), as in effect on the day before the
			 date of enactment of this Act, are rescinded and no funds appropriated
			 hereafter for such activities shall be expended, except as determined necessary
			 or essential by such Secretary, in consultation with the appropriate Federal
			 agencies.
			33.Repeal of Robert
			 C. Byrd Honors Scholarship Program
			(a)Repeal of
			 LEAPSubpart 6 of part A of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070c) is repealed.
			(b)RecessionNotwithstanding any other provision of law,
			 all unobligated balances held by the Secretary of Education for the Robert C.
			 Byrd Honors Scholarship Program under subpart 6 of part A of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070c), as in effect on the day before
			 the date of enactment of this Act, are rescinded and no funds appropriated
			 hereafter for such program shall be expended, except as determined necessary or
			 essential by such Secretary, in consultation with the appropriate Federal
			 agencies.
			34.Elimination of
			 the Historic Whaling and Trading Partners program
			(a)RepealSubpart
			 12 of part D of title V of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7265 et seq.) is repealed.
			(b)Recision of
			 FundsNotwithstanding any other provision of law, all unobligated
			 balances held by the Secretary of Education for the Educational, Cultural,
			 Apprenticeship, and Exchange Programs for Alaska Natives, Native Hawaiians, and
			 Their Historical Whaling and Trading Partners in Massachusetts under subpart 12
			 of part D of title V of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7265 et seq.), as in effect on the day before the date of enactment of
			 this Act, are rescinded and no funds appropriated hereafter for such activities
			 shall be expended, except as determined necessary or essential by such
			 Secretary, in consultation with the appropriate Federal agencies.
			35.Elimination of
			 the Underground Railroad educational and cultural program
			(a)RepealSection 841 of the Higher Education
			 Amendments of 1998 (20 U.S.C. 1153) is repealed.
			(b)Elimination of
			 fundingNotwithstanding any other provision of law, all
			 unobligated balances held by the Secretary of Education for the Underground
			 Railroad educational and cultural program under section 841 of the Higher
			 Education Amendments of 1998 (20 U.S.C. 1153), as in effect on the day before
			 the date of enactment of this Act, are rescinded and no funds appropriated
			 hereafter for such activities shall be expended, except as determined necessary
			 or essential by such Secretary, in consultation with the appropriate Federal
			 agencies.
			36.Brownfields
			 economic development initiative
			(a)In
			 generalNotwithstanding section 108(q) of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5309(q)) or any other provision of
			 law, the Secretary of Housing and Urban Development may not make any
			 competitive economic development grants, as otherwise authorized by section
			 108(q) of that Act, for Brownfields redevelopment projects.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for grants described in subsection (a) that remain unobligated as of
			 the date of enactment of this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for grants described in
			 subsection (a) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects and activities under those
			 grants, as determined by the Secretary of Housing and Urban Development, in
			 consultation with other appropriate Federal agencies.
				37.Election reform
			 grants
			(a)Termination of
			 authorityThe authority to make requirements payments to States
			 under part 1 of subtitle D of title II of the Help America Vote Act of 2002 (42
			 U.S.C. 15401 et seq.) is terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for such requirements payments (as of the day before the date of
			 enactment of this Act) that remain unobligated as of the date of enactment of
			 this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for such requirements
			 payments shall be expended, other than such amounts as are necessary to cover
			 costs incurred in terminating ongoing projects and activities using such
			 requirements payments, as determined by the Administrator of General Services,
			 in consultation with other appropriate Federal agencies.
				38.Election
			 Assistance Commission
			(a)Termination of
			 authorityThe Election Assistance Commission established under
			 section 201 of the Help America Vote Act of 2002 (42 U.S.C. 15321) is
			 terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the Election Assistance Commission (as in existence on the day
			 before the date of enactment of this Act) that remain unobligated as of the
			 date of enactment of this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the Commission described
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects and activities of the
			 Commission, as determined by the Administrator of General Services, in
			 consultation with other appropriate Federal agencies.
				39.Emergency
			 operations center grant program
			(a)TerminationSection
			 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5196c) is repealed.
			(b)RescissionNotwithstanding
			 any other provision of law, all unobligated balances held by the Secretary of
			 Homeland Security for the emergency operations center grant program under
			 section 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5196c), as in effect on the day before the date of enactment of
			 this Act, are rescinded and no funds appropriated hereafter for such activities
			 shall be expended, except as determined necessary or essential by the Secretary
			 of Homeland Security, in consultation with the appropriate Federal
			 agencies.
			40.Elimination of
			 health care facilities and construction programNotwithstanding any other provision of law,
			 all unobligated balances held by the Secretary of Health and Human Services for
			 health care facilities and construction are rescinded and no funds appropriated
			 hereafter for such activities shall be expended, except as determined necessary
			 or essential by such Secretary, in consultation with the appropriate Federal
			 agencies.
		41.High priority
			 surface transportation projects
			(a)In
			 generalSection 1702 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119
			 Stat. 1256) is repealed.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for high priority projects under section 1702 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (Public Law 109–59; 119 Stat. 1256) (before the amendment made by subsection
			 (a)) that remain unobligated as of the date of enactment of this Act are
			 rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for high priority projects
			 described in paragraph (1) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those projects, as determined by the Secretary of
			 Transportation, in consultation with other appropriate Federal agencies.
				42.Save America’s
			 Treasures Program; Preserve America Program
			(a)RepealsSections
			 7302 and 7303 of the Omnibus Public Land Management Act of 2009 (16 U.S.C.
			 469n, 469o) are repealed.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the Save America’s Treasures Program or Preserve America Program
			 that remain unobligated as of the date of enactment of this Act are rescinded;
			 and
				(2)no amounts made
			 available after the date of enactment of this Act for the programs referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects and activities under those
			 programs, as determined by the Secretary of the Interior in consultation with
			 other appropriate Federal agencies.
				43.Targeted water
			 infrastructure grants
			(a)Termination of
			 authorityThe Targeted Watershed Grants Program and the
			 U.S.–Mexico Border Water Infrastructure Program of the Environmental Protection
			 Agency are terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the Targeted Watershed Grants Program and the U.S.–Mexico Border
			 Water Infrastructure Program of the Environmental Protection Agency (as in
			 existence on the day before the date of enactment of this Act) that remain
			 unobligated as of the date of enactment of this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the programs referred to
			 in paragraph (1) (as so in existence) shall be expended, other than such
			 amounts as are necessary to cover costs incurred in terminating ongoing
			 projects and activities under those programs, as determined by the
			 Administrator of the Environmental Protection Agency, in consultation with
			 other appropriate Federal agencies.
				44.National Park
			 Service Challenge Cost Share Program
			(a)Termination of
			 authorityThe authority to
			 provide Department of the Interior Challenge Cost Share Program grants is
			 terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the Department of the Interior Challenge Cost Share Program (as
			 in existence on the day before the date of enactment of this Act) that remain
			 unobligated as of the date of enactment of this Act are rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the Department of the
			 Interior Challenge Cost Share Program shall be expended, other than such
			 amounts as are necessary to cover costs incurred in terminating ongoing
			 projects and activities under the program, as determined by the Secretary of
			 the Interior in consultation with other appropriate Federal agencies.
				45.Delta health
			 initiativeNotwithstanding any
			 other provision of law, all unobligated balances held by the Secretary of
			 Health and Human Services to carry out the Delta Health Initiative are
			 rescinded and no funds appropriated hereafter for such Initiative shall be
			 expended, except as determined necessary or essential by such Secretary, in
			 consultation with the appropriate Federal agencies.
		46.Department of
			 Agriculture health care services grant program
			(a)Termination of
			 authorityThe authority to carry out any health care services
			 grant program of the Department of Agriculture is terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for any health care services grant program of the Department of
			 Agriculture (as in existence on the day before the date of enactment of this
			 Act) that remain unobligated as of the date of enactment of this Act are
			 rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the program referred to
			 in paragraph (1) shall be expended, other than such amounts as are necessary to
			 cover costs incurred in terminating ongoing projects and activities under that
			 program, as determined by the Secretary of Agriculture, in consultation with
			 other appropriate Federal agencies.
				47.Elimination of
			 loan repayment for civil legal assistance attorneys
			(a)RepealSection
			 428L of the Higher Education Act of 1965 (20 U.S.C. 1078–12) is
			 repealed.
			(b)Elimination of
			 fundingNotwithstanding any other provision of law, all
			 unobligated balances held by the Secretary of Education for the Repayment for
			 Civil Legal Assistance Attorneys program under section 428L of the Higher
			 Education Act of 1965 (20 U.S.C. 1078–12), as in effect on the day before the
			 date of enactment of this Act, are rescinded and no funds appropriated
			 hereafter for such activities shall be expended, except as determined necessary
			 or essential by such Secretary, in consultation with the appropriate Federal
			 agencies.
			48.Targeted air
			 shed grant program
			(a)Termination of
			 authorityThe Targeted Air Shed Grant Program of the
			 Environmental Protection Agency is terminated.
			(b)RescissionNotwithstanding
			 any other provision of law—
				(1)all amounts made
			 available for the Targeted Air Shed Grant Program of the Environmental
			 Protection Agency (as in existence on the day before the date of enactment of
			 this Act) that remain unobligated as of the date of enactment of this Act are
			 rescinded; and
				(2)no amounts made
			 available after the date of enactment of this Act for the program referred to
			 in paragraph (1) (as so in existence) shall be expended, other than such
			 amounts as are necessary to cover costs incurred in terminating ongoing
			 projects and activities under that program, as determined by the Administrator
			 of the Environmental Protection Agency, in consultation with other appropriate
			 Federal agencies.
				
